DETAILED ACTION
This is in response to Applicant’s amendments and arguments submitted on November 12, 2021 for Continuation Application # 16/521,131 filed on July 24, 2019 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 35 U.S.C. 103 and also claims 1-20 are rejected under 35 U.S.C. 112, first paragraph.

Claims 1-3, 5-6, 8-11, 13-14 and 16-19 are amended.
No claims are canceled.
No claims are newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 9 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner points to the amended limitation phrase “impending lock requests” and specification lacks enablement requirement in the disclosure. Examiner also reviewed applicant’s specification related to the equivalent words of impending as “about to happen” or “forth coming”. Applicant’s submitted amendment does not cite any specific sections of the disclosure that teaches this limitation of “impending lock request”. Examiner requests applicant to cite specific teaching’s in the disclosure to overcome this rejection.
Dependent claims 2-8, 10-16 and 18-20 are rejected under the same rationale as parent claims since these claims inherit the deficiencies of the independent claims 1, 9 and 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Phillip Thomas Hartman US 2006/0167878 A1 (hereinafter ‘Hartman’) in view of Need et al US 2005/0108719 A1 (hereinafter ‘Need’).

As per claim 1, Hartman disclose, A computing system comprising (Hartman: paragraph 0022: disclose computer logic which implies computer system): a storage device (Hartman: paragraph 0021: disclose nonvolatile storage) configured to implement a queue that stores lock requests for accessing one or more data objects in a database (Hartman: paragraph 0025: disclose a lock list ‘queue’ includes a list of database locks which are able to lock one or more of the plurality of databases, which is understood as the locks for objects in a database); and 
a processor (Hartman: paragraph 0020: disclose a processing system which can be done by a processor) configured to receive a lock request from an application which requests accessing a target data object stored in a database (Hartman: paragraph 0024: disclose an Enterprise Locking Service ‘application’ request from a business to lock one or more of the plurality of databases), and in response Hartman: paragraph 0054: disclose old locks are then expired and deleted, which means that the locks are dequeued from the lock list).
It is noted, however, Hartman did not specifically detail the aspects of
determine a queue position for the received lock request based on a priority of the received lock request, store a queue entry of the received lock request at the determined queue position Atty. Dkt. No. 3210.1800000- 29 – as recited in claim 1.
On the other hand, Need achieved the aforementioned limitations by providing mechanisms of
determine a queue position for the received lock request based on a priority of the received lock request, store a queue entry of the received lock request at the determined queue position (Need: Paragraph 0043: disclose jobs are placed in a queue with a priority given to the job to be processed. Examiner equates job to a lock as taught in primary reference)
Hartman and Need are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Queuing/Lock Management”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the systems of Hartman and Need because they are both directed to queuing management and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Need with the method described by Hartman in order to solve the problem posed.
Need: paragraph 0010).
Therefore, it would have been obvious to combine Need with Hartman to obtain the invention as specified in instant claim 1.

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Hartman disclose, wherein the processor is further configured to return an error notification to the application associated with the dequeued lock request indicating that access to the target data object failed (Hartman: paragraph 0051: disclose displaying an error message to the user. Examiner argues that the limitation is similarly implemented with the error message when the lock is unavailable).

As per claim 3, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Hartman disclose, wherein the queue comprises a queue table which stores an identifier of the application which owns the request of the target data object and a lock argument of the lock request (Hartman: Fig. 6: disclose a user Id ‘identifier’).

As per claim 4, most of the limitations of this claim have been noted in the rejection of claims 1 and 3 above. In addition, Hartman disclose, wherein the lock Hartman: Fig. 6: Element 618-626: disclose information on object being locked).

As per claim 5, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Hartman disclose, wherein the processor further executes a queue engine which is configured to enqueue and dequeue lock requests from the queue (Hartman: paragraph 0049 and 0050: disclose Enterprise locking service ‘queue engine’ and teaches lock release ‘dequeue’ and locking ‘enqueue’).

As per claim 6, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Hartman disclose, wherein the processor is further configured to detect that the queued lock request has expired in response to the queued lock request being pending for greater than a predetermined waiting time (Hartman: paragraph 0043: disclose length of time ‘predetermined waiting time’ that the requested database record lock will be valid).

As per claim 7, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, Hartman did not specifically detail the aspects of
wherein the processor is further configured to shift one or more non-expired lock requests in the queue as a result of the dequeuing of the queued lock request Atty. Dkt. No. 3210.1800000- 29 – as recited in claim 7.

wherein the processor is further configured to shift one or more non-expired lock requests in the queue as a result of the dequeuing of the queued lock request (Need: paragraph 0044: disclose Job B has been aborted and removed from queue and Job F has been promoted from priority four to priority one ‘shift’).

As per claim 8, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Hartman disclose, wherein the processor is configured to store an identification of a lock request that is currently accessing the target data object at a first entry in the queue (Hartman: paragraph 0029: disclose that the second client is already locking the database record which the first client is waiting the access. Examiner argues that the second client lock request is the first in the queue to lock the record and that is how the first client will know that the second client has a lock on the record). Atty. Dkt. No. 3210.1800000- 29 – 

As per claim 9, Hartman disclose, A method comprising: implementing, via a storage device (Hartman: paragraph 0021: disclose nonvolatile storage): remaining claim limitations are similar to claim 1. Therefore, examiner rejects these claim limitations under the same rationale as claim 1.

As per claim 10, this claim limitations are similar to claim 2. Therefore, examiner rejects these claim limitations under the same rationale as claim 2.

As per claim 11, this claim limitations are similar to claim 3. Therefore, examiner rejects these claim limitations under the same rationale as claim 3.

As per claim 12, this claim limitations are similar to claim 4. Therefore, examiner rejects these claim limitations under the same rationale as claim 4.

As per claim 13, this claim limitations are similar to claim 5. Therefore, examiner rejects these claim limitations under the same rationale as claim 5.

As per claim 14, this claim limitations are similar to claim 6. Therefore, examiner rejects these claim limitations under the same rationale as claim 6.

As per claim 15, this claim limitations are similar to claim 7. Therefore, examiner rejects these claim limitations under the same rationale as claim 7.

As per claim 16, this claim limitations are similar to claim 8. Therefore, examiner rejects these claim limitations under the same rationale as claim 8.

As per claim 17, Hartman disclose, A non-transitory computer-readable medium: implementing, via a storage device (Hartman: paragraph 0021: disclose nonvolatile storage): remaining claim limitations are similar to claim 1. Therefore, examiner rejects these claim limitations under the same rationale as claim 1.

As per claim 18, this claim limitations are similar to claim 2. Therefore, examiner rejects these claim limitations under the same rationale as claim 2.

As per claim 19, this claim limitations are similar to claim 3. Therefore, examiner rejects these claim limitations under the same rationale as claim 3.

As per claim 20, this claim limitations are similar to claim 4. Therefore, examiner rejects these claim limitations under the same rationale as claim 4.

Response to Arguments
Applicant's arguments filed on November 12, 2021 regarding claim 1 have been fully considered but they are not persuasive. Applicant argues that the amended limitation “determine a queue position for the received lock request based on a priority of the received lock request, store an entry corresponding to the received lock request among entries of the impending lock requests in the queue at the determined queue position” is not taught by either Hartman and Need prior-art references. Examiner is not persuaded by the argument since the amended claim is not supported by the applicant’s disclosed specification of “impending lock requests” Examiner believes Applicant’s arguments with respect to amended claim 1 have been considered but are moot because of the new ground of rejection.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pat. US 4,980,852 A disclose “Non-locking queueing mechanism for enabling a receiver device to read from a queue without access synchronization with a sending device”
US Pat. US 5,287,521 A disclose “Method and apparatus for releasing and obtaining shared and exclusive locks”
US Pat. US 5,339,427 A disclose “Method and apparatus for distributed locking of shared data, employing a central coupling facility”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159